                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


JACKIE DORAIL HOWARD                                                                    PLAINTIFF

v.                                     Civil No. 4:18-cv-4131

LISA GOODWIN, Manager, Whataburger;
CHARLES BLACK, District Attorney,
Miller County, Arkansas; DETECTIVE
BRIAN TRIBBLE, Texarkana Arkansas
Police Department; and SERGEANT
ZACHERY WHITE, Texarkana Arkansas
Police Department                                                                   DEFENDANTS


                                              ORDER

         Before the Court is Defendant Charles Black’s Motion to Dismiss. (ECF No. 18).

Plaintiff has filed a response. (ECF No. 21). The Court finds this matter ripe for consideration.

                                        I. BACKGROUND

       Plaintiff is currently an inmate in the Miller County Detention Center (“MCDC”) in

Texarkana, Arkansas. On September 12, 2018, Plaintiff filed his Complaint pursuant to 42 U.S.C.

§ 1983. (ECF No. 1). His application to proceed in forma pauperis was granted the same day.

(ECF No. 3). In addition to Black, Plaintiff names Lisa Goodwin, Brian Tribble, and Zachery

White as Defendants in this lawsuit.

       Defendant Black is employed by the State of Arkansas as a prosecuting attorney in Miller

County, Arkansas. Plaintiff alleges that his constitutional rights were violated when he was

“accused…of stealing out of a business …I didn’t do it.” Plaintiff states as a result, he was arrested

and incarcerated based on charges that were eventually nolle prossed. (ECF No. 1, pp. 4-7). In

addition, Plaintiff states that he was forced to accept three years of probation for a crime he did



                                                  1
not commit, was threatened by the District Attorney with the Habitual Offender’s Act, was

retaliated against by the District Attorney’s Office, and mistakenly had his parole revoked. (ECF

No. 1, pp. 15-18).

        Plaintiff attached the Criminal Information sheet from his criminal case signed by

Defendant Black for the theft of property charge and the supporting Affidavit of Defendant Brian

Tribble, dated June 7, 2018, to his Complaint. 1 Plaintiff is suing Defendant Black in his individual

and official capacities. He is seeking compensatory and punitive damages and states that he would

like Defendant Black to “[d]o [a]way” with his probation, fines, and assessments in Miller County.

(ECF No. 1, p. 14).

        Defendant Black argues in the instant Motion to Dismiss that Plaintiff failed to state any

claim against him because, as a prosecuting attorney, he is entitled to both sovereign and absolute

immunity. In addition, he states that Plaintiff’s allegations are barred as a matter of law by Heck

v. Humphrey, 512 U.S. 477 (1994) and that the Court should not exercise supplemental jurisdiction

of the state law claim of false imprisonment. (ECF No. 18). Plaintiff filed a Response stating that

“the Fraud[u]lent Accusations of Lisa Goodwin in The Police Report generated by Detectives

Brian Tribble and Sergeant Zachary White Insinuated felonious Activities Perpetrated by Another

Indivi[d]ual that Legally and Publicly Impugh [sic] my char[c]ater, and stole my freedom.” (ECF

No. 21). Plaintiff does not mention Defendant Black in his Response.




1
  In deciding Rule 12(b) motions, courts are not strictly limited to the four corners of complaints. Outdoor
Cent., Inc. v. GreatLodge.com, Inc., 643 F.3d 1115, 1120 (8th Cir. 2011). “While courts primarily consider
the allegations in the complaint in determining whether to grant a Rule 12(b)(6) motion, courts can also
consider ‘matters incorporated by reference or integral to the claim, items subject to judicial notice, matters
of public records, orders, items appearing in the records of the case, and exhibits attached to the complaint
whose authenticity is unquestioned;’ without converting the motion into one for summary judgment.”
Miller v. Redwood Toxicology Lab., Inc., 688 F.3 928, 931, n.3 (8th Cir. 2012).


                                                      2
                                     II. APPLICABLE LAW

       Rule 8(a) contains the general pleading rules and requires a complaint to present “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “In order to meet this standard, and survive a motion to dismiss under Rule 12(b)(6), ‘a

complaint must contain sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face.’” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. While the Court will liberally

construe a pro se plaintiff’s complaint, the plaintiff must allege sufficient facts to support his

claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

                                         III. DISCUSSION

         Plaintiff alleges that Defendant Black violated his civil rights when Defendant Black

charged him with a crime he did not commit and then, after the charges were dropped, retaliated

against him by revoking his probation.

       A. Immunity

       As previously stated, Defendant Black is employed by the State of Arkansas as a

prosecuting attorney in Miller County, Arkansas. The United States Supreme Court in Imbler v.

Pachtman, 424 U.S. 409 (1976), established the absolute immunity of a prosecutor from a civil

suit for damages under 42 U.S.C. § 1983 “in initiating a prosecution and in presenting the State’s

case.” Id. at 427. This immunity extends to all acts that are “intimately associated with the judicial

phase of the criminal process.” Id. at 430; see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993)

(holding that a prosecutor acting as an advocate for the state in a criminal prosecution is entitled



                                                  3
to absolute immunity while a prosecutor acting in an investigatory or administrative capacity is

only entitled to qualified immunity).

        In addition, “A claim for damages against a state employee in his official capacity is barred

under the Eleventh Amendment.” Andrus Ex Rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir.

1999) (citing Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989)). As such, a state official

sued in his official capacity is protected by the sovereign immunity of the Eleventh Amendment

from all claims except equitable relief. Reynolds v. Dormire, 636 F.3d 976, 981 (8th Cir. 2011).

Based on the allegations in his Complaint, all actions underlying Plaintiff’s claims occurred during

a state criminal proceeding. Therefore, Defendant Black is entitled to absolute immunity in this

case.

        As for Plaintiff’s request for equitable relief against Defendant Black, such relief is not

cognizable in this case. While the Supreme Court has not held that prosecutors are immune from

declaratory or injunctive relief, see Pulliam v. Allen, 466 U.S. 522 (1984), a plaintiff seeking such

relief must show some substantial likelihood that the past conduct alleged to be illegal will recur.

Plaintiff does not allege such facts in this case. In addition, a state prosecutor does not have the

authority or discretion to eliminate probation, fines, and assessments; rather, that authority rests

with the judiciary. See Ark. Code Ann. § 16-93-301, et. seq. Further, injunctive relief is not

appropriate where an adequate remedy under state law exists. Id. at 542 & n. 22; see also Bonner

v. Circuit Court of St. Louis, 526 F.2d 1331, 1336 (8th Cir. 1975). As discussed below, Plaintiff

has adequate remedies available to him through the state courts.

        B. State Law Claims

        Plaintiff asserts a claim for false imprisonment against Defendant Black. “Section 1983

imposes liability for violations of rights protected by the Constitution, not for violations of duties

of care arising out of tort law.” Baker v. McCollan, 443 U.S. 137, 146 (1979). The Eighth Circuit
                                                  4
has held that “false imprisonment is a state law tort claim.” King v. Beavers, 148 F.3d 1031, 1034

(8th Cir. 1998) (quoting Baker, 443 U.S. at 145) (internal quotation marks omitted); see also

Trammell v. Wright, 2016 Ark. 147, 489 S.W.3d 636 (2016) (recognizing false imprisonment as a

state law tort). Thus, the Court declines to exercise supplemental jurisdiction of the state law claim

against Defendant Black because Plaintiff’s federal claims are barred by immunity. Accordingly,

Plaintiff’s state claims regarding false imprisonment against Defendant Black will be dismissed

without prejudice to his right to pursue these claims in state court pursuant to state common-law

principles of false imprisonment.

                                           IV. CONCLUSION

        For the reasons stated above, Defendant Black’s Motion to Dismiss (ECF No. 18) should

be and hereby is GRANTED. Plaintiff’s § 1983 claims against Defendant Black are DISMISSED

WITH PREJUDICE. 2 Plaintiff’s state law claim for false imprisonment against Defendant Black

is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 17th day of December, 2018.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge




2
 Because Defendant Black is entitled to immunity, the Court has not addressed his argument for dismissal based on
Heck v. Humphrey.


                                                       5
